Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 24, 2021

The Court of Appeals hereby passes the following order:

A22A0144. REGINALD CARSWELL v. THE STATE.

      In 2018, Reginald Carswell was convicted of theft by receiving stolen property
and driving with a suspended or revoked license. Following his conviction, Carswell
filed several pro se motions, including a “Motion for Complete Recordation of All
Proceedings,” “Motion for Substitution of Counsel,” and “Motion for Self-
Representation.” On October 15, 2018, the trial court denied these motions. On
February 14, 2019, Carswell filed this appeal to challenge the trial court’s order.1 We,
however, lack jurisdiction for two reasons.
      First, a notice of appeal must be filed within 30 days of the entry of an
appealable judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer appellate jurisdiction on this Court.
Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Carswell’s
notice of appeal was filed 122 days after entry of the subject order, it was untimely.
      Second, under OCGA § 5-6-34 (a) (1), appeals generally may be taken from
“[a]ll final judgments, that is to say, where the case is no longer pending in the court
below.” Here, the record shows that when this appeal was initiated, Carswell’s
previously filed motion for new trial remained pending below. Consequently, to
obtain review of the trial court’s October 15 order, Carswell was required to comply


      1
        Carswell’s post-conviction counsel filed an amended motion for new trial. On
June 22, 2021, the trial court entered an order denying that motion. That order is the
subject of a separate appeal in Case No. A22A0131, which remains pending before
this Court.
with the interlocutory appeal procedures set forth in OCGA § 5-6-34 (b), including
obtaining a certificate of immediate review within ten days of the order and filing an
application within ten days of the certificate. See OCGA § 5-6-34 (b); Duke v. State,
306 Ga. 171, 173-174 (1) (829 SE2d 348) (2019). His failure to follow the proper
procedure deprives us of jurisdiction in this appeal. Duke, 306 Ga. at 172 (1).
      Because we lack jurisdiction, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/24/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.